Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154693 & (25)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  TERRELL ALBERT BISHOP,
           Plaintiff-Appellant,
  v                                                                SC: 154693
                                                                   COA: 333757
  DEPARTMENT OF CORRECTIONS DIRECTOR
  and DEPARTMENT OF CORRECTIONS,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  appointment of counsel is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2018
         s0423
                                                                              Clerk